           Case 1:20-cv-00682-BAH Document 4 Filed 04/27/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

       APEX CLEAN ENERGY, INC.,
       310 4TH St. N.E.
       Charlottesville, VA 22902

          Plaintiff

       -against-                                     Case No.   1:20-cv-00682-BAH

   UNITED STATES CITIZENSHIP AND                     NOTICE OF VOLUNTARY DISMISSAL
   IMMIGRATION SERVICES,
   20 Massachusetts Ave NW,
    Washington DC 20529

       Defendant




TAKE NOTICE:

This action is dismissed by the Plaintiff in its entirety.

The dismissal is made pursuant to Rule 41(a) of the Federal Rules of Civil
Procedure.

Respectfully Submitted this 27th day of April, 2020




s/Michael E. Piston
Michael E. Piston (MI 002)
Attorney for the Plaintiff
225 Broadway Ste 307
New York, NY 10007
646-845-9895
Fx: 206-770-6350
